Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “(where X is at least one halogen selected from the group consisting of F, Cl, Br and I)”. As the limitation is set within parentheses, it is indefinite whether the stated limitation is required. Claims 2-4 are rejected as they are dependent on claim 1.
Claim Interpretation
The examiner has interpreted the limitation within the parentheses as non-optional, i.e. a required limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US 2009/0142669) in view of Tamura et al. (JP 2010-040218)
Regarding claims 1 and 2, Shinohara discloses an all-solid-state lithium ion secondary battery, wherein an anode comprises an anode active material, an electro-conductive material and a solid electrolyte (see paragraphs [0085]-[0088] and [0093]); 
wherein the anode active material comprises at least one active material selected from the group consisting of a metal that is able to form an alloy with Li, an oxide of the metal, and an alloy of the metal and Li (see paragraph [0093]); 
wherein the solid electrolyte is a LiX-Li2S-P2S5-based solid electrolyte (where X is at least one halogen selected from the group consisting of F, Cl, Br and I), specifically Li.sub.2S--P.sub.2S.sub.5--LiI (see paragraph [0066]).
Shinohara does not disclose wherein a bulk density of the solid electrolyte is 0.3 g/cm3 or more and 0.6 g/cm3 or less (claim 1), nor wherein a bulk density of the solid electrolyte is 0.40 g/cm3 or more and 0.48 g/cm3 or less (claim 2).
Tamura is analogous art to Shinohara as Tamura discloses a solid electrolyte comprising LiS2 and P2S5 (see abstract and paragraph [0054]), wherein the solid electrolyte material and the negative active material are components of the negative electrode (see paragraph [0059]). Tamara discloses the bulk density of the solid electrolyte is a result effective variable controlled by particle size to prevent re-aggregation of the solid electrolyte (see paragraph [0022]-[0023]).
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. and Tamura et al. as applied to claims 1-2 above, and further in view of Kawakami et al. (US 2015/0270536).
Regarding claim 3, modified Shinohara discloses an all-solid-state lithium ion secondary battery according to Claim 1 or 2, but does not disclose wherein the anode active material comprises at least one active material selected from the group consisting of elemental silicon and an alloy of Si and Li.
Kawakami is analogous art to Shinohara and Tamara as Kawakami discloses a lithium secondary battery with solid electrolyte mixed with the negative active material (see abstract and paragraph [0058]-[0059]). Kawakami discloses wherein the active material comprises silicon or an alloy of Si and Li (see paragraphs [0020], [0030] and [0050]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art, wherein the results are predictable. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

Regarding claim 4, modified Shinohara discloses an all-solid-state lithium ion secondary battery according to Claim 1, but does not disclose wherein the electro-conductive material is at 
Kawakami is analogous art to Shinohara and Tamara as Kawakami discloses a lithium secondary battery with solid electrolyte mixed with the negative active material (see abstract and paragraph [0058]-[0059]). Kawakami discloses wherein the active material comprises carbon black or a carbon fiber (see paragraphs [0020], [0030] and [0050]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art, wherein the results are predictable. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maekawa et al. (JP 2013-069416) (listed in IDS dated 10/15/2010) (claim 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721